Fie:

Case 1:17-cv-G28) ey Document 64..&Hed 10/17/18 Page 1 of 52

 

   

UNITED STATES DISTRICT COURT

 

annem --X Plaintiff's Memorandum of

AMADOU KONTEYE, Law Opposition to
— Defendant’s Motion for
Plaintiff, Summary Judgment
-against- Civil Action No.: 1:17-cv-02876

NEW YORK CITY DEPARTMENT OF EDUCATION;
JOSEPH D. GATES

Defendants.

 

Dear Honorable Judge Robert W. Lehrburger

I Amadou Konteye (Plaintiff ) I am opposing to the defendant's motion-for
summary judgment for the following reasons:

In the school year 2011-2012 I worked for defendants (New York City
Department of Education) at Frederick Douglass Academy under the leadership of
principal Joseph D. Gates, specifically in April 2012 until June 27, 2012, principal
Joseph D. Gates assigned me to cover Mr. Torey Williams 8 grades English classes
as a substitute teacher working full time because Mr. Williams was in training to
become the Dean of Students at Frederick Douglass Academy 1.

After the school year 2011-2012, two French teachers Eberwein Jennie and
McLean Cionne left Frederick Douglass Academy.

The following school year 2012-2013 principal Joseph D. Gates assigned me
the French Program which I also covered on school year 2012-2013, 2013-2014,
2014-2015, 2015-2016, I was a full time French teacher, I graded students and
provided French instructions for grade 7-12 in the French vacancy at Frederick
Douglass Academy 1 05M499. See copy of Period Attendance Form ( ATS )
school year November 9, 2015-2016 also copy of the students Grade Data
Exchange Module school year 2012-2013 / 2013-2014 / 2014-2015 /2015-
2016 which contain the Students personal information ( Students ID, last name and
first name ) will be redacted before submitted, as your honor granted on October
15, 2018 order N: 59, Mr. Tory Williams letter and Ms. Katrina Billy-Wilkinson
letter of Recommendation see copies as " Exhibit A."
September 2012 until February 12, 2016 I was a full time French teacher covering
French classes, Defendants constantly discriminated me because of my national

I
Case 1:17-cv-02876-GBD-RWL Document 64 Filed 10/17/18 Page 2 of 52

origin. In addition, Principal Joseph D. Gates intentionally singled me out by not
giving me the same opportunities as other teachers.

Your Honor, here I wanted to tell you a little bit about myself, I attended and
graduated high school at Frederick Douglass Academy | under the leadership of
former Principal Dr. Gregory M. Hodge. As a scholar athlete, I was selected by the
former Principal Dr. Hodge to be a cooperative student leader assisting teachers
during my 10" grade through 12" grade (2005-2007). Former Principal Dr. Hodge
hat put the accurate codes on my file which is 05M499 on the system of the New
York City Department of Education. See copy of High School Diploma and a copy
of the scholar athlete letter as “Exhibit B.”

After Principal Joseph D. Gates denied me promotion multiple times, on
October 30, 2015, I went with my mother ( Mariama ) to the Union office UFT (
United Federal Of Teachers ) located at 52 Broadway on the 10" floor, to file a
grievance regarding my position and salary. A visitor pass was provided to my
mother. See copy as "Exhibit C."

Having worked at Frederick Douglass Academy 1 for four and half (4.5)
years, from school year 2011-2012 until February 12, 2016 with Satisfactory
Evaluation in a French vacancy. In addition as New York State Department of
Education Commissioner Regulation mandated " if you work 40 days or more you
should be employed at that position", also UFT ( United Federal of teachers )
stated that if you work 40 days or more you should be employed. See copies as
"Exhibit D."

On February 9, 2016 after not receiving my paycheck for the fifth time, I
contacted the Union UFT (United Federation Of Teachers) to report Principal
Joseph D. Gates; the same day on February 9, 2016 Principal Gates retaliated
against me by verbally harassing me; he forcefully criticized me by intending to
harm and produce negative emotions on me. Principal Joseph D. Gates was
screaming at me in the presence of the Assistant principal, Mr. Thomas Ajibola.
Principal Joseph D. Gates humiliated me. Mr. Ajibola can be reach at the school
phone number (212) 491-4107. Also copies of email regarding my paycheck
attached as "Exhibit E."

On February 12, 2016 principal Joseph D. Gates again discriminated and
retaliated against me by wrongfully terminated me the same day he received my
position and salary grievance by email at 8:06 am. See copy of the Email send to
principal Gates and I. See attached as "Exhibit F."

9
Case 1:17-cv-02876-GBD-RWL Document 64 Filed 10/17/18 Page 3 of 52

Principal Joseph D. Gates created the unequal pay situation my last pay
period on 01/16/16 - 1/31/ 16 reflected the pay disparity; Principal Joseph D.
Gates kept me at the minimum wage. Furthermore, the paycheck was not issue
until one month later, as indicated on the pay date which is 02/17/16, I was not pay
on time according to the pay date. See copy as "Exhibit G."

On September 7, 2016 I went to NYC Department of Education at 65 court
Street to look for a job. On this same day, September 7, 2016 I found out that
Principal Joseph D. Gates omitted the material on my file since the school year
2012 until February 12, 2016 principal Gates had me on the New York City
Department of Education as a Social Studies Teacher however; at Frederick
Douglass Academy he had me working as a full time French teacher. Again
Principal Joseph D. Gates had put fabricated codes on my file on the New York
City Department of Education system. See copies as "Exhibit H."

On September 13, 2016, New York City Department of Education send me an
email, in which NYC Department of Education removed me from the teacher
network system, preventing me from getting a job for the school year 2016-2017.
On January 5, 2017, another letter from the NYC department of Education was
send to me stated. "We are unable to invite you to join the New Teacher Finder ".
Because of Principal Joseph D. Gates fabricated codes on my file, NYC
Department of Education blacklisted in the system. See copies as "Exhibit I."

School year 2017-2018

I'm still blacklisted and unemployed. Before the start of this school year
2017-2018, on August 30, 2017, I send an email to Principal Fullerton expressing
interest to return to Frederick Douglass Academy 1 05M499 to fill the school
French vacancy, that I held for four and half year (September 2012 until February
12, 2016). On September 11, 2017, Principal Fullerton replied by scheduling an
interview with me on September 12, 2017 at 11:00 am. I confirmed the
appointment with the secretary, Ms. Silva. However, on September 12, 2017, I
received a call informing me that the interview has been canceled. To confirm the
cancelation, I send an email to Principal Fullerton; however, Principal Fullerton
did not reply.

On September 25, 2017, New York City Department of Education send me an
email, Frederick Douglass Academy 1 in need of a Middle school foreign language

3
3
Case 1:17-cv-02876-GBD-RWL Document 64 Filed 10/17/18 Page 4 of 52

teacher. I was told by one of my former colleagues that "Principal Joseph D. Gates
said to Principal Fullerton and the Superintendent Danika Rux not to hire me." At
this present time, there is a foreign language position at Frederick Douglass
Academy 1 05M499. See email copies as "Exhibit J.”

Principal Joseph D. Gates generated fraudulent checks from April 2016 to
August 2016, on my name after firing me on February 12, 2016. See copies of
checks as "Exhibit L."

I also forgot to mention others fraud Principal Joseph D. Gates was
committing on my name by making me work as a full time French teacher but, he
coded me as an occasional Social Studies per diem, long term substitute and day
to day substitute teacher. New York City Department of Education and Principal
Joseph D. Gates still discriminating me because of my national origin and refusing
to sign my OT37 Form for the full time French teaching service I provided from
September 2012 until February 12, 2016

Principal Joseph D. Gates repeatedly discriminated me, harassed me and
retaliated against me because of my national origin, I was subject to egregious and
negative treatment from September 2012 until February 12, 2016. For the
foregoing reasons, the Defendants’ Motion for Summary Judgement should be
denied.

Your Honor, Thanking you in advance regarding this matter.

Respectfully submitted this 17" day of October, 2018.

Sincerely,

Amadou Konteye

164 West 147 Street
Apt. 2D

New York, NY 10039
212.862.1653
Ffiéd 10/17/18 Page 5 of 52

 

   

Case 1:17 -6v-02876-CP EY popsrt

Repartment of Subject Class List With Grades ~ Department of Boed2e46 PM

Feb 6, 2015

 

 

 

Education Education
Cannon Faria, Ghancedor Carmen Paria, Chancedor
School Name: FREDERICK DOUGLASS ACADEMY
School DBN: 05M499 School Year: 2014 Term ID: 1 MP for Comments: 3

Sort By - Teacher, Course/Section

 

 

 

 

 

Course: FFS61 / I Teacher: MP 3 - VFRENCH KON Department: § / LOTE
Student ID.’ Student Name 8 °° OF CL: ee «Grades / Absences .
Ses ee Boney op omp2 of >mp3° | pa | mps | MP6 | MP7] MP8 | Comments
129 45:20] 45 214 45 18 olal=
106 1% 0 | 7 oO | * QO lel
102 so 1 4 75 4 f 8 0 lel
101 9 0 19 Oo | 9 4 lel
105 75 1 | 55 224] 58 45 /-t-
407 4 30 | 45 ° 15 ofafa
107 7m 3 155 19} 55 7 | fete
109 7 7 | 65 °2 | 68 6 lei
102 95 Oo | 8 4 | Bs 2 “lef
129 75 0 | 70 4 | 6 0 fel
102 7 0 |] 65:3 | 55 4 lle
106 80 0 | 7 oO | 8% 0 lef
129 7 .4 | 65 5 | 55 12 fel-
129 45 48] 45 27] 45 15 : olul=
104 8 0 | 80 oO | 8 0 fof
105 85.0 | 85 1 | 8 0 -l-le
307 20 31 4 45 18 -/--
303 . 10 28] 45 16 fl
106 8 0 | 6 4 | 7 5 fol
107 7.3 $85 42h ss 41 lef
106 a -o | 8% Oo | 9% Oo “fel
101 8 Oo | 6 Oo f 80 O Jefe
306 3 445 26] 45 417 opel
119 NC 19 29 45 18 -/-/-
104 9 0 | 8 oO | 8 0 fel.

 

 

 

 

 

 

 

 

 

 

 

Total: 25

 

Feb 6, 2015
F2:52:46 PM

Page 52th of 376

Ss ©2015 Copyright NYC Department Of Education =
Subject Class List With Grades ees . a minis poy en

 

 
Case 1:17-cv-02876-GBD-RWL Document 64 Filed 10/17/18 Page 6 of 52

 

 

       

 

 

 

 

 

 

 

 

Page 521 of 576 a g
a NYC Department Of Education c Feb 6, 2018
eter gos ae “ ee as
Department of Subject Class List With Grades Department of P5240 PM
Education Education
Carmen Farlia, Chancelior Carmen Faris, Chancellor
Schoo] Name: FREDERICK DOUGLASS ACADEMY
School DBN: 05M499 School Year: 2014 Term ID: 1 MP for Comments: 3
Sort By - Teacher, Course/Section
Course: FFSM7/ 1 Teacher: MP 3 - VFRENCH KON Department: § / LOTE
Student ID. “Student Name ee ORCL. is ns oo Grades / Absences =.
: . Pepi Mp2 Po Mp3" foMP4-| MPS-|-MP6-| MP7 | MP8 | Comments
071 0 Poof Poot [ole
071 P oo | 6 0 P.O fle
071 P .o | 65 OO Pp o2 “fel
073 0 | 6 Oo FO lel
071 P -o | 80 0 Poof lel
071 P70 | 65 (0 Poy “ff
071 P oO } 65 0 F 0 lef
071 Po 2 | 65 oO P41 fol
07! ee PO cbt
on rp-o | m o | Pe 2 He
073 o | 6 0 a) lef
073 o | 6 o PO fol
071 Poo | 6 Oo PO fol
073 0 65 1 F 3 fed
071 Po | 65 (OO PO -/-fe
071 po | os of Pd abe
071 o | 723 oO PO [ote
071 Po o2 47 0 PO fel
071 0 70 0 P 1 -l-|-
o7t Poo | 65 4 Po fel
073 0 7 0 P 4 -f-f-

 

 

 

 

 

 

 

 

 

 

 

 

Feb 6, 2013
42:52:46 PAC

Page 521 of 576

“ : sae “3.2015 Copyright NYC Department Of Education:
Subject Class List- With Grades ee : epee ue ae ie?

 

 
 

Case 1:17-cv-02876-GBD-RWL Document 64 Filed 10/17/18 .Page 7 of 52

 

 

       

 

 

 

[Page 322 of 576 / -
— NYC Department Of Education : Feb 6, 2018
Department of Subject Class List With Grades Department o 12-5246 PM
Education : Education
Cannan Faria, Chancalior : Cermon Berdia, Chancelior
School Name: FREDERICK DOUGLASS ACADEMY
School DBN: 05M499 School Year: 2014 Term ID: 1 MP for Comments: 3

Sort By - Teacher, Course/Section

 

 

 

 

 

Course: FFSM7 /2 Teacher; MP 3 - VFRENCH KON Department: §/ LOTE
Student ID Student Name ae ee ~ OPEL OE Grades/ Absences.
anne SO a ee MPL. J-MP2-|° MP3 -[-MP4 ][-MP5S.] MP6 | MP7 | MP8 Comments
074 0 80 0 | 8 0 -/-/-
072 0 16 0 | 65 0 -/-f-
072 P.O 65 0 | 55 0 “lol
072 PO 7% 0 | 70 14 -/-f-
072 Po o24,6 oO | 6 1 obl~
074 0 55 4 55 0 “lf
074 0 80 6 80 60 -/-/-
073 0 65 0 | 70 0 ofl
072 Poot 55-0 | 55) 2 -/-l-
072 Poof 55 4 | 45 4 -/-f-
072 0 82 0 | 75 .0 -/-l-
072 po | 5s 0 df 5 fel
072 Poo 55 0 | 55 4 eff
072 0 55.0 | 45 2 -/-/-
072 P oO 7 0 75 0 fel
072 Poy 55 0 | 45 0 fd-
072 P.O 86 4 85 4 lt
072 0 55 0 | 65 2 -lef-
072 i) 7% Oo | 7 4 bf
072 Po 65 QO | 55 1 “bl
072 Pog 55 0 | 58 3 lef
072 Po 4 5 Oo | 0 1 -i-f-
072 0 55 QO 4 65 21 -/-l~
072 P 0 55 0 65 1 -t-f-

 

 

 

 

 

 

 

 

 

 

 

 

Page 523 of 576. : DSH E Sa es oe os one : . oe ancy a, oo : Feb 6. 2075
Subject Class List With Grades - Ee © 2015 Copyright NYC Depariment OF Education Pe : ] | 12-52-45 PAL

 
Case 1:17-cv-02876-GBD-RWL Document 64 Filed 10/17/18 Page 8 of 52

 

 

Page $23 of 576

     

    

Feb 6, 2015

NYC Department Of Education

 

 

 

- Ke t = aetiy “Nat % en. 5
Department of Subject Class List With Grades Department of P5246 PM
Education Education
Gammon Farifia, Chancalor Cannon Baris, Chancedor

School Name: FREDERICK DOUGLASS ACADEMY

School DBN: 05M499 School Year: 2014 Term ID: I MP for Comments: 3

Sort By - Teacher, Course/Section

 

 

 

 

Course: FFSM7 /3 Teacher: MP 3 - VFRENCH KON Department: § / LOTE
Student ID-* Student Name ee OREL ee Grades/ Absences
SE eS os “MPI [> -MP2> fo oMP3s |omP4-| MPS-| MP6 | MP7 | MP8 | ‘Comments
073 P 0 65 0 70-0 -/-/-
073 P 0 7 0 85 4 -f-[-
073 PO 70 0 15.0 -/-/-
073 P 1 55 1 65 3 -/-f-
073 P 0 80 60 80 (0 -/-j-
073 0 65 -0 65 0 afnl~
073 P 0 8 0 90 0 fof
073 P 0 80 0 75 0 wef
073 Poo 1 6 of ms 4 “he
073 Poco | wm of 3 4 hf
073 P 0 75 i 80 1 -/-f-
073 P 0 65 0 65 4 ~/-/-
073 P G 65 0 7 4 -/-/-
073 P 0 70 0 65 1 ~/-[-
073 Poof 70 0 75 4 -/-[-
073 0 | 7 0 | 7 3 fle
073 P 0 7 4] 65 3 - [af
073 Pr 0 75 0 70 1 ~/-/~
073 P i 65 0 65 0 -/-/-
073 P 4 70 0 80 «0 wi-jf-
073 P 0 70 0 7 4 fel.
073 P 1 65 OQ 8 0 -/-/-
073 P 0 90) (O08 75 1 -/-/~
073 0 66 0 70 64 jefe

 

 

 

 

 

 

 

 

 

 

 

 

Page 523 of 376

: . : Feb 6, 2015
Subject Class List With Grades.

12:52:46 PM

 

 

"12015 Copyright NYC Department Of-Education :
Case 1:17-cv-02876-GBD-RWL Document 64 Filed 10/17/18 Page 9 of 52

 

    

 

 

 

Page 524 of 576 on : -
NYC Department Of Education 7 Feh 6, 2015
_ he sO Se ae VST. Pa,
Department of Subject Class List With Grades Department of 12:52:46 PM
Education Education
Carmen Fariie, Chancellor Cannan Faria, Chanceior
School Name: FREDERICK DOUGLASS ACADEMY
School DBN: 05M499 School Year: 2014 Term ID: 1 MP for Comments: 3

Sort By - Teacher, Course/Section

 

 

 

 

 

Course: FFSM7 / 4 Teacher: MP 3 - VFRENCH KON Department: 5 / LOTE
Student ID. Student Names ee ORCL ete : 2 Grades /-Absences-

a . oes empl fowp2- | mp3. [| mp4 [amps | po [MP7] MP8 | Comments
074 o | 830 -o | & oO [ol
074 Po | 7 0 | 80 O -/-1-
074 Po | 8 Of 7 4 lof
074 Poof 7% o | 80 0 -lefo
074 Po | 6 :2 | 75 4 lof
o74 ‘o | 6 0 | 75 (0 fale
074 poo | 6 44075 4 “lef
074 Poo | 72 2 | 75 0 “lf
074 P 1 {93 0 | 90 9 fel
074 Pio { 8 o | 90 Oo lee
074 P 0 90 0 90 (0 -/-/-
074 -0 | 65 0 fF 7-0 lel
074 rp .1 {38 0 } 8 oO fal
073 o | 8 o | 8% 1 lel
074 Po | 6 0 | 7 Oo “lof
074 Po | 6 of fs 4 bole
074 Poo f 65 1 | 55 3 -/-f-
074 Poof 6 61 J 7 2 fel
074 Po | 6 0 | 70-0 feb
074 Po | 100 0 } 90 96 “fof
074 P 0 95 1 95 0 -/-f-
074 Po | 9% 0 | 9 Oo “bd
073 o | 6 o f 6s 2 foe
074 Po f 95 o f 95 Oo fot
074 Poo f 90 oO f 85 0 “fal
074 Poof f 8 (of 8 Oo “lef
074 Po f} 98 Oo | 85 -0 ole
074 Poo | 94 oO f 9 9 el:

 

 

 

 

 

 

 

 

 

 

 

Total: 28

 

Feb 6, 2015
12:52:46 PAM

Page 524.of 376 © wey
Subject Class List With Grades. us

 

 

 

wo @ 2015 Copyright NYC Department Of Education

 

 
Case 1:17-cv-02876-GBD-RWL Document 64 Filed 10/17/18 Page 10 of 52

 

eer reece
Page 523 af 376

    

 
   

Feb 6, 2015

NYC Department Of Education

 

 

 

 

Department of Subject Class List With Grades Department of PeeSede PM
Education Education
Cannon Faria, Chancellor Carmen Parla, Gharcelor

Schoo! Name: FREDERICK DOUGLASS ACADEMY

School DBN: 05M499 School Year: 2014 Term ID: 1 MP for Comments: 3

Sort By - Teacher, Course/Section

 

 

 

 

 

Course; FFSM8 / } Teacher: MP 3 - VFRENCH KON Department: 5 / LOTE
Student ID. Student Name 2 ORCL OES Grades /-Absenees. can
: : ES : [eomei | omp2 | oMp3 | Mp4 [ MPs [Mp6 | MP7 [MP8 1 Comments
081 P 0 90 0 90 60 , -/-{-
081 P 0 65 0 65 0 -/-l-
081 P 0 70 W 75 .0 -/-[-
081 P 0 mW 1 65 0 -/-|-
081 Po | 6 147 5 ble
081 P 3 55-3 55 1 -/-/-
08! P 0 65 1 0 0 -/-f-
081 Po | m@ o | 6 oO fol
081 Pp 0 552 65 1 -/-f-
08} P 0 80 3 80 3 -/-f-
SSU P 1 35 : 5 0 -/-f-
081 P i 55.0 55 32 -f-f-
081 Poo | 6 1 4 65 0 siete
08! P 3 70 °0 70 .4 -/-f-
081 P 3) 23:6 | 7 4 fof
O81 P OQ 1 -0 7 -0 -/-l-
O81 Pp -9 | 7 0 | 75 0 b-
081 PO 55 1 65 0 -/-f-
081 0 55.0 65 0 -/-/-
081 80 1 | 74 60 4 8 0 ole
081 pP-9 | 4 o | 8 1 H-
081 po | 87 0 | 80-4 fle
081 P of 7 0 | 78-0 el
081 P 0 qa 2 WO .2 -f-f-

 

 

 

 

 

 

 

 

 

 

 

Total: 24

 

Page.525: of 376 we
Subject Class List With Grades. «

 

Feb 6.2015
12:52:46 PAt

 

2015 Copyright NYC:Deparinient Of Education."

 

 
Case 1:17-cv-02876-GBD-RWL Document 64 Filed 10/17/18 Page 11 of 52

 

  
   

 
   

 

 

 

 

 

 

 

 

 

Page 526 af 376 ce
E NYC Department Of Education : Feb 6 2013
Department of Subject Class List With Grades Department of 12:52:46 PM
Education Education
Cannon Parlia, Chancellor Cayman Baris, Ghancedor
School Name: FREDERICK DOUGLASS ACADEMY
School DBN: 05M499 School Year: 2014 Term ID: 1 MP for Comments: 3
Sort By - Teacher, Course/Section -
Course: PFFSM8 /2 : Teacher: MP 3 - VFRENCH KON Department: 5 / LOTE
Student ID Student Name | SESE ORCL: Ss “. Grades / Absences
choce : ae “POMP Lf MP2-|--MP3 J oMP4. | MPS-[°MP6") MP7 [MP8 | Comments
082 - P 0 70 0 0 .0 -/-/-
082 PO 55 2 65 0 “fl
082 Poof 70 6 55 7 -/-/~
082 P 1 7 3 65 2 -//-
082 P 1 55 2 65 .0 -/-f-
082 P 30 1S 4 65 0 “fl
082 P 0 65 2 7 0 -fefe
082 PO 65 .0 65.0 -/-/-
SSU P 2 45 12 3 -/-l-
082 P 0 Tm 1 80.3 -/-l-
082 Posi | 65 2 7 70-0 bol
082 Poo4 65° 3 70-0 -/-/-
082 P 0 65 2 65 «0 -/-{~
082 P 0 65 4 65.2 -/-f-
082 P 0 65-0 65 0 -/-l-
082 | 8s 0 | 80 0 | 9 0 tele
082 8 4 70 0 71 0 -/-/-
082 85 0 90 0 9 0 -/-l-
082 80 0 710 4 90 4 -f-l-
082 P 0 65 0 75 0 -/-f-
082 Poo4 55 6 55 0 fof
082 Pog 65 2 65 4 -/-I-
082 P 0 75 0 715 0 -/-I-

 

 

 

 

 

 

 

 

 

 

   

Total: 23

 

Page '526.0f 576 OUR a ee ee . : Feb 6, 2018
Stibject Class Lisi With Grades es = © 2015 Copyright NYC Department Of Faucation ae : . . 19-52-46 Ph

 
Case 1:17-cv-02876-GBD-RWL Document 64 Filed 10/17/18 Page 12 of 52

pensrenmnnsn —
Pare $27 of 576 i

 

 

 
 

Feb 6, 2015

NYC Department Of Education

 

 

 

 

ther “ERE eS en. 5
Department of Subject Class List With Grades Department of [23246 PM
Education Education
Carmen Fadia, Chancalior Carmen Fariia, Chancelior

School Name: FREDERICK DOUGLASS ACADEMY

Sehool DBN: 05M499 School Year: 2014 Term ID: MP for Comments: 3

Sort By - Teacher, Course/Section

 

 

 

 

Course: FFSM8 / 3° Teacher: MP 3 - VFRENCH KON Department: § / LOTE
Student ID Student Name REL Grades ‘Absences
we OS . mn {ower [mp2 To mp3s [pa Tes T mpo Pe? Pres [comments
083 P 0 65 .0 55.0 -/-/-
083 Po | 7 o | 7 Oo fel
083 9-9 | 988 0 } 95-0 fel
083 ‘9 | 7% o | 80 Oo hl-
083 1 | 7% 4 | 80 0 fl
083 o}] P of & 9 ble
O83 0 0 65 3 afufe
083 po | 55 2 | 65 0 “-
083 pPo-1155 1 | 65 ‘0 ofl
083 Pig | m3 1 | 75 2 fle
083 Poo ss 4 | 7 4 opel
083 Po | 55 0 | 65 4 fol
083 9 6 | 9% o | 9 0 fol
083 Po o2 46 4 | 0-2 fol
083 0 65 0 65 2 off
083 Poo | 6 o f 6 14 fel
083 0 0 2 wloln
083 Poof 7 0 f 65 (OO ole
083 poof 6 o | 7 14 “hl
083 Poo | 6 o | 8 0 “H-
083 Pp 2/55 247 06 fol
083 p26 2 47 14 vl
083 sso | 9 2 J 9s 6 ofl

 

 

 

 

 

 

 

 

 

 

 

 

Page 527-0f 576

- Feb 6,.2015
Subject Class List. With Grades

12:52:46 PM

 

C2015 Copyright NYC Depariment:OF Education
   

Case 1:17-

   

cv-02876-GBD-RWL Document 64 Filed 10/17/18 Page 13 of 52

 

prep

 

i

  
   

Bepartment of
Education
Cannan Faria, Chancedor

 

NYC Department Of Education

Subject Class List With Grades

 

ee

  
   

Department of
Education
Carmen Barifia, Chancalior

Feb 6, 2013

12:52:46 PM

 

School Name: FREDERICK DOUGLASS ACADEMY
School] DBN: 05M499
Sort By - Teacher, Course/Section

School Year: 2014

Term ID: 1

MP for Comments: 3

 

Course: FFSM8 / 4

Teacher: MP 3 - VFRENCH KON

Departnent: § / LOTE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

Student ID. Student Name ORCL Grades / Absences
Se Pomp fo mp2) mp3. fompd Pps Popo | MP7] MP 8°] Comments
084 9 0 | 7 2 | 8 4 "T-
084 9 o | 8 o | 9 1 ble
084 9 0 | 80:0 | 5 4 ofele
os4 8s o | 80 0 | 80 4 fle
084 9:0 | 82 o | 80 4 ble
084 Po | #2 41 [m4 fol
O84 8 0 7m 0 OM 4 afaf-
084 8s of 3 1 4 7 4 fel
084 soo | 7 4 | 4 fel
084 8s 0 | 80 (0 df kot ble
084 90 o | 2 o f 8s 4 hfe
084 ss 9 | 8 o | 75-4 able
084 a ee fle
084 soo | 7.2 | 7m 2 bole
084 959 | 92 0 J 95 4 hl
084 go | 7-0 | 7 4 fel
oR4 goo | go 4 [5 0 ele
084 o | 7 14] 65 2 bl
084 sso | 93) 64 df 8 4 ele
084 of Po } 6 .0 ble
O84 go f 824 | 80 “fle
084 gs of 9 o | 8 obo
084 9 0 | 94 4 [es 4 “hl
084 so o | 80 4 | 90 4 ple
084 80 0 65 4 7 41 ofel
084 9 0 | 95 a | 90 4 “bl
084 p34 | 65 5 | 65 2 “fle
asd eso | 8m 64 fl 4 hi
O8d % oO | 6 3 465 4 bl
ond a 0 | 800 0 fF RO 4 ob
rite 28 of 57 . : @ 2018 Copyri heNYC Depariment Of Education. us » Feb 6, 2015

 

Subject Class List With Grades :

12:52:46 Pat

 

 
Case 1:17-cv-02876-GBD-RWL Document 64 Filed 10/17/18 Page 14 of 52

 

    

NYC Department Of Education Oct 30, 2014

   

 

 

Department of Class List Department of 10:16:37 AM
Education Education
Carmen Farilia, Chaneelior Carman Faria, Chanceltor

School Name: FREDERICK DOUGLASS ACADEMY

School DBN: 65M499 School Year: 2014 Term ID: 1 Sort By: Course Code -

 

 

 

 

     

Course Code: FFS61 / 1 Teacher Name: VFRENCH KON

StudentName Gender ©. Period.

 

 

 

M 1
M 1
M 1
M i
F 1
F 1
10/15/2014 “407 M 1
_ 09/22/2014 107 M 1
. 109 M 1
102 F 1
» 09/15/2014 129° M t
. 102 M 4
106 F 1
09/12/2014 108 F 1
129 M 1
09/11/2014 104 F 1
* 99/11/2014 105 FOF gy
307 F i
09/30/2014 303 F. 1
, 4 _ 106 F 1
107 F 1
09/15/2014 106 F 1
101 M 1 *
10/02/2014 306 M 1
09/11/2014 119 M 1
104 F 1
‘Total Students: 26 ,
Page fof 9 Oct 30, 2014

© 2014 Copyright NYC Department Of Education
Class List 10:16:37 AM

 

 

 
Case 1:17-cv-02876-GBD-RWL Document 64 Filed 10/17/18 Page 15 of 52

 

     

Page 2Gf9 Oct 30, 2014

NYC Department Of Education

   

 

 

 

 

 

 

 

 

Department of Class List Department of 1016/37 AS
Education Education
esos sunteusacseaanss ia, Chencelior Searmon FAN, CH ONCONON ..usetssesnsinnmsemns
School Name: FREDERICK DOUGLASS ACADEMY
School DBN: 05M499 School Year: 2014 Term ID: 1 Sort By: Course Code
Course Code: FFSM7 / 1 Teacher Name: VFRENCH KON

      
  
  

 

‘StudentName “Gender Period

 

 

 

 

 

M 2/

F 2/

F 2/

M 2/

: F 2/

09/16/2014 071 M 2/

071 M 2/

671 M 2/

A071 F 2/

09/30/2014 el M 2/

09/19/2014 . B71 M wn 2/

p7i Fe 2/

09/24/2014 o71 M 2/

O71 F 2/

Q71 M 2/

O71. F 2/

O71 M 2/

O74 M 2/

gai. F 2/

| O74 F 2

_. a es ti O74 M 2/
Total Students: 21 phe
*%

Page 2af¥ Oct 30, 2014

© 2014 Copyright NYC Department Of Education
Class List 10:16:37 AM

 

 

 
Case 1:17-cv-02876-GBD-RWL Document 64 Filed 10/17/18 Page 16 of 52

 

 

  

Page 3 af 9 Oct 30, 2014

NYC Department Of Education

   

 

 

 

Department of Class List Department of 10:16:37 AM
Education . Education

i Carmen Faris, Chancellor Carmen Faria, Chancellor

Schoal Name: FREDERICK DOUGLASS ACADEMY

School DBN: 05M499 School Year: 2014 Term ID: 1 Sort By: Course Code

 

Course Code: FFSM7 / 2 Teacher Name: VFRENCH KON

 

 

   

 

 

      

 

 

StudentName
. 10/08/2014 072
072 M 4/
072 F 4/
072 F 4
072 F 4/
072 F 4/
10/08/2014 072 M 4/
072 M 4/
072 M 4/
072 Mo 4
072 M 4/
072 F 4
072 F 4/
072 M 4f
072 F 4)
09/16/2014 072 M 4/
072 M 4/
072 M 4/
072 M 4f
072 M 4/
072 F 4/
Total Students: 21
Page 3 of 9 Oct 30, 2014

© 2014 Copyright NYC Department Of Education
Class List 10:16:37 AM

 

 

 
Case 1:17-cv-02876-GBD-RWL Document 64 Filed 10/17/18 Page 17 of 52

 

 
  

Page 4 of 9 Oct 30, 2014

  

NYC Department Of Education

epartment of Class List Department of 10:16:37 AM
Education Education

School Name: FREDERICK DOUGLASS ACADEMY

 

 

   

 

 

School DBN: 05M499 School Year: 2014 Term ID: 1 Sort By: Course Code

 

Course Code: FFSM7 / 3 Teacher Name: VFRENCH KON
_StudentName DL ctive Start Date fficiaiClass = Gender — Period

 

  
   

 

 

 

Gm e 2 ae 073 Ms 3

ie EO. 09/30/2014 * 073 M 3/

09/19/2014 073 FE. 3

: 073 F 3/

. 073 M 3/

09/23/2014 073 M 3

09/23/2014 073 M 3/

073 F 3/

09/23/2014 073 F 3

. 073 M 3/

09/16/2014 © 073 M 3

073 M 3/

073 M 3/

073 F 3/

073 F Ky)

, 073 F 3/

073 a” 3

-073 “ M 3

073 F 3/

073 F 3/

073 M 3/

09/23/2014 073 F 3/

073 M 3/

073 F 3

073 F 3/

073 F 3

09/30/2014 073 F 3/

09/23/2014 073 F 3/

DEACON 073 F 3/

Total Students: 29

Page 4 af Y Oct 30, 2H

© 2014 Copyright NYC Department Of Education
Class List 10:16:37 AM

 

 

 
Case 1:17-cv-02876-GBD-RWL Document 64 Filed 10/17/18 Page 18 of 52

 

    

Page 5 of9 NYC Department Of Education Oct 30, 2014

 

&

me

: i x
Department of 10:16:37 AM

 

 

 

 

 

 

 

 
 

    

 

 

 

 

Depariment of ‘ Class List
Education Education
Carmen Faria, Chancellor Carman Faria, Chancelor
School Name: FREDERICK DOUGLASS ACADEMY
School DBN: 05M499 School Year: 2014 Term ID: 1 Sort By: Course Code
Course Code: FFSM7 / 4 Teacher Name: VFRENCH KON
a StudentID fective Start Dat fficialCla “Gender Period
ey 074 Fo 6/
eee 074 F 6/
074 F 6/
074 F 6/
074 M 6/
09/30/2014 : "074 E 6/
09/22/2014 “074 F 6/
074 F 6/
074 F 6/
074 F 6/
074 F 6/
074 F 6/
074 F 6/
074 F 6/
074 F 6/
074 F 6/
074 F 6/
074 M 6/
074 F 6/
09/16/2014 074 M 6/
09/22/2014 074 M 6/
09/22/2014 074 M 6/
—_ 09/22/2014 074 M 6/
ee e . i 10/08/2014 074 F 6/
arama, 09/23/2014 074 F 6/
Wienmengs }—- , 074 M 6/
Total Students: 26
Page 5 of 9 Oct 30, 2014

© 2014 Copyright NYC Department Of Education
Class List 10:16:27 AM

 

 

 
Case 1:17-cv-02876-GBD-RWL Document 64 Filed 10/17/18 Page 19 of 52

 

  

| Page 6 of 9 Oct 30, 2014

2 NYC Department Of Education .
Department of Class List Department of 10:46:37 AM
Education Education

   
  

   

 

 

School Name: FREDERICK DOUGLASS ACADEMY
School DBN: 05M499 School Year: 2014 Term ID: 1 Sort By: Course Code

 

Course Code: FFSM& / 1

Teacher Name: VFRENCH KON
‘StudentNa co

 

   

 

Cla | Gender ~~ Period
_ 081

 

 

M 2/

081 F 2/

081 F 2/

081 F 2/

081 F 2/

081 F 2/

09/16/2014 081 M 2/

081 M 2/

081 M a/

081 F af

081 F 2/

081 F .2/

09/19/2014 081 F 2/

081 M. 2/

081 F 2/

081 F 2

081 F 2/

081 M 2/

081 M 2

081 M 2/

081 M 2/

081 M 2/

081 F 2/

09/30/2014 081 M 2/

Total Students: 24

Page 6 uf 9 Oct 30, 2014

© 2014 Copyright NYC Department Of Education
Class List WA6:37 AM

 

 

 
Case 1:17-cv-02876-GBD-RWL Document 64 Filed 10/17/18 Page 20 of 52

 

 
   

Page 7 of 9 Oct 30, 2014

    

NYC Department Of Education

i

 

 

 

& Y . Sa
Department of Class List Department of 11637 AM
Education Education
semenmsenseanssrninnonanccennenesends ten faliia, Chancel, Caner FOB, CH ONC STO. ccraunemeisnsssimsemcemmecresense
School Name: FREDERICK DOUGLASS ACADEMY
School DBN: 05M499 ‘ School Year: 2014 Term ID: 1 Sort By: Course Code

 

Course Code: FFSMB / 2

Teacher Name: VFRENCH KON
StudentName . PERU .

      

Effective Stal

 

 

 

   
  

 

 

09/16/2014 082 M 3/

082 M 3

082 M 3/

082 F cy]

09/18/2014 082 F 3

: 082 M 3/

082 F 3/

082 M 3/

082 F 3/

082 M 3/

082 F 3/

082 F 3

082 M 3/

082 F 3/

082 F 3/

082 M 3

082 F 3/

082 F 3/

082 F 3

082 F 3/

082 M 3/

082 M 3/

082 M 3/

082 M 3/

082 M 3/

Total Students: 25

Page 7 of 9 Oct 30, 2014

© 2014 Copyright NYC Department Of Education
Class List 10:16:37 AM

 

 

 
Case 1:17-cv-02876-GBD-RWL Document 64 Filed 10/17/18 Page 21 of 52

 

 

Page 8 of 9 Oct 30, 2014

  

NYC Department Of Education
Class List

    

Department ot 10: 16.37 AM

 

 

 

   

 

  

Department of
Education Education
ve weneedSlnon Eatin, Chancellor Carmen Eatna, Chancevior
School Name: FREDERICK DOUGLASS ACADEMY
School DBN: 05M499 School Year: 2014 Term 1D: 1 Sort By: Course Code

 

Course Code: FFSM8 / 3

Teacher Name: VFRENCH KON

    

=/3

083

 

 

 

4/
083 M 4/
083 F 4/
083 F 4
083 F 4/
083 F 4/
. 083 F 4/
083 M 4/
083 M 4/
083 M 4/
083 F 4/
083 M 4/
083 F 4
083 F 4/
083 F 4/
083 F 4/
083 M 4/
083 F 4
083 F 4/
083 M 4
09/16/2014 083 M 4/
083 F 4/
Page 8 of 9 Oct 30, 2014

© 2014 Copyright NYC Department Of Education
Class List 10:16:37 AM

 

 

 
Case 1:17-cv-02876-GBD-RWL Document 64 Filed 10/17/18 Page 22 of 52

 

 

   
       

 

     

 

 

 

 

      

 

   

 

 

_ Page 9 of9 NYC Department Of Education Oct 30, 2014
Department of Class List Department of 10:16:37 AM
Education Education
‘exmeesnsneesceemenccanasenenenmnssssanne Lake, CtonCOHOL Cavrnon Farin, CRENONIOC camaneammeranescenmesenmaneest
School Name: FREDERICK DOUGLASS ACADEMY
School DBN: 05M499 School Year: 2014 Term ID: 1 Sort By: Course Code
Course Code: FFSM8 / 4 Teacher Name: VFRENCH KON
StudentName 0 StudentID oo Effective Start Date. =~ OfficialClass._- Gender. Period
ed] uilie 5 084 F 2/
re 084 M 2/
084 M 2/
084 F 2/
084 F 2/
10/16/2014 084 M 2/
084 F 2/
084 M 2/
084 F af
084 F 2/
. 084 F 2
084 F 2/
084 F 2/
084 F 2/
084 F 2/
084 F 2/
084 F 2/
084 F 2/
084 F 2/
084 F 2/
084 F 2/
084 F 2/
084 F 2/
084 M 2/
084 M 2/
084 F 2/
09/30/2014 084 F 2/
084 M 2
otal Students: 28
Page 9 of Y Oct 30, 2014

© 2014 Copyright NYC Department Of Education
Class List 10:16:37 AM

 

 

 
Case 1:17-cv-02876-GBD-RWL
School Name: FREDERICK DOUGLASS ACADEMY
School DBN: 05M499 School Year: 2013

Sart By - Teacher, Course/Section

Term ID : 2
Search By: All

MP for Comments: 3

Document 64 Filed 10/17/18 Page 23 of 52

 

Course: FFSM7/1 Teacher: MP - VK FLL

Department: 5 / LOTE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Student ID Student Name OFCL Grades / Absences
MPI MP 2 MP 3 MIP 4 MP5 MP 6 MP 7 MPS Comments
071 ; 15° 0 0 : ; ble
071 95 98 : 0 1 bebe
07) 75 go: 0 1 hfe
07! 85 80 0 \ he
O71 80 0 | 85 ; 0 1 phe
onl 85 85 0 1 “bf
071 NU 2 7 bbe
a7! 10 6s 0 0 bebe
O71 80 gs: 0 0 hole
on 65 68 1 I ble
071 65 65 0 : 0 “bbe
O71 65 65 0 “0 he
on 8s 80 ; 0 \ “bh
071 gs | 85 ; Q 1 “bbe
071 90 85 4 0 ble
om 70° 0: 0 0 ble
on 65 65 ; 2 1 “ih
on 80 80: 0 0 ohh
eke
in A
an o \
| co . \

 

 

 

 

 

 

 

 

 

 

Page 701 of 780
Subject Class List With Grades

© 2014 Copyright NYC Department Of Education

 
  
    

dune 24, 2014

S28 494M
Case 1:17-cv-02876-GBD-RWL

School Name: FREDERICK DOUGLASS ACADEMY
Schoo] DBN: 05M499

Sort By - Teacher, Course/Section

School Year: 2013

Document 64 Filed 10/17/18 Page 24 of 52

Term ID :2

Search By: All

MP for Comments: 3

 

Course: FFSM7 /2

Teacher: MP - VK FLL

Department: 5 / LOTE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Student ID Student Name OFCL Grades / Absences
MPI MP 2 MP 3 MP 4 MP 5 MP 6 MP 7 MP8 |Comments
072 70: 6 | 75: 0 : 0 hole
072 75 0 | 80 0 1 bl
072 90 0 | 95 10 1 Me
072 80 0 | 85 2 0 1 bh.
072 os 0 | 6s ; 1 | fol
072 15° 0 | 80 0 i fl
072 70 ; 0 | 80 0 ! wfafe
072 70 0 | 75: 0 I fle
0nR 6° 0 | 70° 0 9 Hd.
072 3:0 | 80.0 “9 hie
072 80 a | 85 1 1 ble
072 15 4 85 0 2 fol
072 65° 0 | 65 : i \ ble
072 75° 0 | 85: 0 0 “pel:
072 70 147504 / 4 “fle
072 os 0 fos so 1 “ple
on 80 : 0 | 85 0 0 wih
072 10 0 | 80 | 3 1 off
072 1) 1 | 75 1 1 fe
072 6s: 0 | 70 0 3 fet
072 0 ° 0 ] a fafa
072 6 So bes oI | bl
072 65 0 70: 0 t fale
072 65 + 1 | 80 0 3 he
072 9S 0 95 : g } -f-/
07? i | 7 a 2 .
072 80 : 0 | 80: 6 I oft
072 75: 0 | 85 9 0 “b

 

 

 

Page 702 of 780

Subject Class List With Grades

 

© 2014 Copyright NYC Department Of Education

dune 24, 20/]4

    

8:28:494M

   
Case 1:17-cv-02876-GBD-RWL

School Name: FREDERICK DOUGLASS ACADEMY
School DBN: 05M499 School Year: 2013

Sort By - Teacher, Course/Section

Document 64 Filed 10/17/18 Page 25 of 52

Term ID : 2 MP for Comments: 3
Search By : All

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Course: FFSM7 /3 ‘Yeacher: MP - VK FLL Department: 5 / LOTE
Student ID Student Name OFCL Grades / Absences
MP1 MP 2 MP 3 MP4 MP5 MP 6 MP7 MP8 |Comments

073 so: 0 | 85: 0 | ; ; : ofle
073 65 1 | 35 4 ! feb
073 75 1dsoc4 2 hh
073 744s 5 wh
073 80 0 | 90 0 t fel
073 ; 0 | 80 0 ; 3 clef
073 75 0 | 80 0 ; 0 foe
073 75 3 | 80 0 0 fel
03 75 2/8054 9 ole
073 75 o | 80: 0 4 he
073 65 1 | 75 0 I eles
073 85 0 | 90 0 0 olebn
073 65 0 | 70 3 | 0 ole
073 75 1 | 80 0 D9 “he
073 0 | 80 0 0 ole
O73 70 : 0 | 80° 0 9 oa
ssu 0 | NU. O 2 “bh.
073 65 1 | 70 3 | I elo
073 0 | 85 0 i fale
073 7S o | 80 0 1 ofole
073 75 0 | 80 0 2 “hole
073 15 ' o |g ca ; 2 ote
073 wo | as 0 | Lt.
073 65 1 | 65 1 2 elele
073 70 ' I 80 | 0 | a fal
073 gs: a | 90 @ y ofa
073 65 2165: 0 3 “fle

Page 703 of 780 © 2014 Copyright NYC Department Of Education June 24, 2044

Subject Class List With Grades S:28:494M

 

 

  
 

   
 
Case 1:17-cv-02876-GBD-RWL

School Name: FREDERICK DOUGLASS ACADEMY
School DBN: 05M499 School Year: 2013

Sort By - Teacher, Course/Section

Document 64 Filed 10/17/18 Page 26 of 52

Term ID: 2 MP for Comments: 3
Search By : All

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Course: FFSM7/4 Teacher: MP - VK FLL Department: 5 / LOTE
Student ID Student Name OFCL Grades / Absences
MP 1 MP 2 MP 3 MP 4 MP5 MP 6 MP7 MP8 | Comments

074 80: 1 | 85 + 0 iy : : ; fot
074 65 1 | os 4 5 fel
074 85 04} 85:0 0 “fel
074 18 0 85 0 1 -/}-f-
074 65 | 70 ; 0 2 -/-/-
074 65 I 70 1 1 aff
074 80 0 | 85 0 : 1 hte
074 65 0 | 65 2 0 “hl
074 15 1} 8004 0 “hf.
074 15 0 | 85:0 a hh.
074 65 3 35 5 3 -/-/-
074 65 i | 70 { | “ble
074 65 2 | 65 ; 2 1 clef
074 55 3 | 65 1 4 “ole
074 65 1 | 65 1 0 fo
074 65 : 1 | 7: 0 “0 bd.
074 45 3 | 65 52 5 fole
074 70 1470 12 4 ofl
074 70 0 80 0 ; 0 afefo
074 80 1 | 88 6 6 lel
074 75 1 | 70 0 0 ofefe
074 85 0 85 0 0 ~f-/-
O74 10 3 | 70° 2 0 ue
074 70 0 70 0 0 -fel
074 65 6 65 2 6 -/-[-
074 os 0 | 6s 1 “hls

Page 704 of 780 © 2014 Copyright NYC Department Of Education June 24, 2014

Subject Class List With Grades 8:28:49.4M

 

 

  

   
 
Case 1:17-cv-02876-GBD-RWL

School Name: FREDERICK DOUGLASS ACADEMY
School DBN: 05M499 School Year: 2013

Sort By - Teacher, Course/Section

Document 64

Term ID: 2
Search By: All

Filed 10/17/18 Page 27 of 52

MP for Comments: 3

 

Course: FFSM8/1 Teacher: MP - VK FLL

Department: 5 / LOTE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Student ID Student Name OFCL Grades / Absences
MP1 MP 2 MP 3 MP 4 MP5 MP 6 MP7 MP8 |Comments
081 7: 0 | 65: 0 0 “ple
081 90 0 | 75 : 0 I 7 Jel
08) 70 0 | 65 0 2 be
081 80 07) 78 51 j fel
081 80 0 | 7 0 ! ful
081 70 0 | 65 ; 0 ; l ful
081 68 1 | 65 0 3 hf
081 95 0 | 90 0 : 1 afl
081 45 1 }nus 2 9 “he
O8} 65 115510 4 hel
08) 65 0 | 65 ; 0 1 oll
081 75 : 0 | 65 0 ; 3 ol-l=
081 95 0 | 85 0 oy fel
081 65 0 | 75 0 2 “Le
081 65 1 | 55 ; 0 0 afol
081 8S a tg: 0 “9 ole
081 10 0 | 6s 20 0 Le
081 55 0 | 55 : 0 0 afl
OR! 65 2 | 1 0 4 whofe
084 65 0 | 55: 0 1 “bof
08) 95 0 | 80 0 3 wlaf-
08! 65 0165 51 2 fel
081 78 0 | 7° 0 0 wfel~
081 75 0 | 80 ; 0 : 0 cele
O81 65 a | 68 0 2 ohh
AR} 10 PNU 4 2 hel
Page 705 of 780 © 2014 Copyright NYC Department Of Education dune 24, M14

Subject Class List With Grades

 
  
    

8:25:494M
Case 1:17-cv-02876-GBD-RWL Document 64 Filed 10/17/18 Page 28 of 52
School Name: FREDERICK DOUGLASS ACADEMY

 

 

 

 

Schoo! DBN: 05M499 School Year: 2013 TermID:2 MP for Comments: 3

Sort By - Teacher, Course/Section Search By : All

Course: FFSM8 /2 Teacher: MP - VK FLL Department: § / LOTE

Student ID — Student Name OFCL Grades / Absences

MP 1 MP2 MP3 MP 4 MP5 MP 6 MP 7 MP8 |Comments

082 80: 0 | 70: 0 0 : ; : fof
082 90 0 | 70 0 1 : : | fet
082 65 | 38 6 : ; be
082 65 : 0 | 7. 0 - : aaa
082 65 0 | 35 0 l | : : ble
082 80 0 | 75 | 3 “hel
082 85 0 | 70 2 3 elt
082 70 2 | 65 ; 0 3 : : | “let
082 65 3 | ss 0 3 : : H.
082 100! 1 1 100° 0 4 ; : : te
082 1510 | 68 10 0 aap
082 70 : 2 4 35 0 5 : fel
082 70 1 | 65 ; 1 4 ; | te
082 75 0 | 80 0 2 le
082 65 0 | 65 0 0 foe
082 0 oe “y : : : hh
082 55 o | 6s 0 2 fede
082 88 0 | 785 1 4d : : che
082 65 0 | 65 | 3 eles
082 go: 0 | 80 0 2 “hl
082 65 3 | 65: 0 \ “tl.
082 65 a | os: 2 “4 : : . “hl.
082 a0 o 175 i 0 4 : “fe
082 siafaiol of | | : : dae
082 90 1 4 85 0 3 cheb

 

 

 

 

 

 

 

 

 

 

 

Total: 25 |

 

 

 

  
   

Page 706 of 780 © 2014 Copyright NYC Department Of Education dune 24, 2014
Subject Class List With Grades 828-4 94M

 

   
c Case 1:17-cv-02876-GBD-RWL Document 64 Filed 10/17/18 Page 29 of 52
School Name: FREDERICK DOUGLASS ACADEMY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
   
    

Schoo] DBN: 05M499 School Year: 2013 Term ID: 2 MP for Comments: 3

Sort By - Teacher, Course/Section Search By: All

Course: FFSM8 /3 ‘Teacher: MP - VK FLL Department: § / LOTE

Student ID Student Name OFCL Grades / Absences

MP 4 MP2 MP 3 MP 4 MP5 MP 6 MP7 MP 8 Comments

083 75 1 | 80: 0 3 : ; ; : ofoln
083 80 o | 85 : 0 | : : : : “hl
083 70 0 | 65° 0 4 : : : : : ble
083 ' o | 8s ; 0 1 ble
083 75 0 | 65 ; 0 4 ble
083 15 0 | 70 : 0 : 0 : : ef.
083 65 0 | 65 0 2 : ofl
083 70 0 | 65 0 4 | lee
083 100 | 0 | 100: 0 ty : ; : bbe
083 70 0 | 70:0 4 ; : he
083 95 1 | 65 1 I feb
083 90 0 | 90 0 : 1 ; fel
083 70 0 | 65 0 t ld
083 55 0 | 65 0 l : : fall
083 65 0 | 65 0 “0 . : : : | an
083 75 o | 6s: 4 : : : : ole
083 75 01001 2 bole
083 95 a | as 0 2 elafe
O83 ws i 0 [90° 0 1 pele
083 95: 0 | 90 0 1 vole
083 10 0 | 65 0 4 | hel
083 : 1 [nua 7 ; : : “hie
083 6.0 | 55.0 4 : “ple
083 85 0] 75 54 2 cide
083 65 0 F782 4 cite
0R3 58 | i fos 0 4 be
083 85 o | 8s ; 0 : i fale

Page 707 of 780 © 2014 Copyright NYC Department Of Education June 24, 2014

Subject Class List With Grades &:28:4 94M

 
Case 1:17-cv-02876-GBD-RWL

School Name: FREDERICK DOUGLASS ACADEMY
School DBN: 05M499 School Year: 2013

Sort By - Teacher, Course/Section

Document 64 Filed 10/17/18 Page 30 of 52

Term ID :2

Search By: All

MP for Comments: 3

 

Course: FFSM8/4 Yeacher: MP - VK FLL

Department: 5 / LOTE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Student ID Student Name OFCL Grades / Absences
MP 1 MP 2 MP3 MP 4 MP5 MP 6 MP 7 MP8 |Comments
084 7: 0 | 75: 0 1 fof
084 65 o | 70 0 3 be
084 70 1 | 80° 0 3 U-
084 65 0 | 65 0 2 fel
084 65 0 | 35 2 5 pole
084 65 4 | 65 : 3 3 fof
04 65 o | 65 0 3 fel
084 75 : 0 80 0 1 -/-/-
084 80 0 | 80:0 0 hel
aga 15 o | as 5 0 0 le
084 65 o | 65 ; 2 2 ool
084 65 0 | 75 1 i fee
oR4 65 0 | 65 : 3 5 ofele
0R4 65 0 | 65 0 0 fol
084 90 o | 95 0 1 bl
084 65 olos: 4 2 fle
084 90 0 | 90 : i 1 ele
084 7: 0 | 68 1 2 fle
aka 7° 0 | 65 j I fof
04 95 0 | 80 i 0 fle
084 80 0 | 70 0 1 fol
084 75 ; a | 75: 0 0 bf.
o84 95 a das 0 4 hole
oR4 751 0 | 80 0 2 hs
0g4 75 0 | 65] j aft
ona 84 0 | 75 0 2 fe
084 65 1 fos ot 3 ela
aga 65: 0 | 65 Q! 2 “H-
Page 708 of 780 © 2014 Copyright NYC Department Of Education dune 24, 2014

Subject Class List With Grades

 
  
 
    

8:28:49AM
Case 1:17-cv-02876-GBD-RWL

School Name: FREDERICK DOUGLASS ACADEMY
Schoo! DBN: 05M499 School Year: 2013

Sort By - Teacher, Course/Section

Document 64 Filed 10/17/18 Page 31 of 52

Term ID : 2
Search By: All

MP for Comments: 3

 

Course: FFSM8/7 Teacher: MP - VK FLL

Department: 5 / LOTE

 

 

 

Student ID Student Name OFCL Grades / Absences
MP 1 MP2 MP 3 MP4 MP5 MP 6 MP 7 MP8 Comments
087 a5: 2 | 75: 2 1 ole
087 8 | 65 ; 3 5 Ll
ssu 65 0 | 6s 2 9 ole
087 6s 0 | 65 vd 3 ue
087 65 4 | 65 3 2 “bl
087 65: 0 | 65 4 my ole
087 65 5 | 65 4 4 el
087 80 2 | 70 2 2 fale
087 75 1 | 80°} : 0 be

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 709 of 780)
Subject Class List With Grades

 

 
 

© 2014 Copyright NYC Department Of Education

June 24, 2014
8:28 :494M

 
Case 1:17-cv-02876-GBD-RWL Document 64 Filed 10/17/18 Page 32 of 52

C:\Users\AkonteyO00\Downloads\2015_1_3_ VKONTEYE mp3

 

Grade Data Exchange Module

 

 

 

| Generated on:
Generated by:
School:

Year:

Term:

Marking Period:
Teacher:

1/26/2016 10:08
Oyedele Michael!
05M499

2015

1

3

VKONTEYE

 

 

 

INFORMATION CONTAINED IN THIS FILE CONSTITUTES EDUCATION RECORDS WITHIN
THE MEANING OF THE FAMILY EDUCATION RIGHTS AND PRIVACY ACT OF 1974, AS WELL
AS BOARD OF EDUCATION POLICY AND REGULATIONS. AS SUCH, UNAUTHORIZED ACCESS
TO AND/OR RELEASE OF ANY DATA IDENTIFIABLE BY EITHER STUDENT NAME OR
STUDENT IDENTIFICATION NUMBER, IS SUBJECT TO THE PROVISIONS OF THE FEDERAL
LAW AND REGULATIONS. IN ADDITION, BOARD OF EDUCATION POLICY AND
CHANCELLOR'S REGULATION A-820, ON COLLECTION, MAINTENANCE, AND
DISSEMINATION OF STUDENT RECORDS MUST BE OBSERVED.

 

 

Page 1 of 1

2/23/20

 

16 - 5:27 PM
C:\Users\AkonteyO00\Downloads\2015_1_3 VKONTEYE mp3

Student Grade Data

2/23/2016 - 5:27 PM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

StudentID {LastName FirstName |OffClass|Grade| Course |Sec}Mark|Exam|ConductiLevel]) C1 C2 | C3 {Absent} Final
anit j 206 10 |FFS61QQ | 1 (80 5

205 10 iFFS61QQ 1 165 1005 11002 /1006 113

205 10 |FFS61QQ 1 155 1005 11002 |1006 |11

204 10 |FFS61QQ 1 145 1005 |1002 1006 |15

206 10 jiFFS61QQ 1 (45 1005 |1002 11006 15

405 12 |FFS61QQ 1 145 - 1005 |1002 1006 (17

202 10 jFFS61QQ 4 190 0

299 | 10 FFS61QQ | 1 [55 —_ 1005 |1002 1006 |11

206 10 |FFS61QQ 1 (55 _ 1005 11002 1006 17

LTA 10 |FFS61QQ 1 (45 | 1005 |1002 11006 |10

299 10 |FFS62QQ 1 170 6

071 | O07 |FFSM7 1 165 1

0771 O07 |FFSM7 1 180 0

O74 07 jFFSM7 1 175 0

071 07 |FFSM7 1 175 0

071 | 07 |FFSM7 1185 2 -

071 07 |FFSM7 1 170 0)

071 07 |FFSM7 1 165 1

071 07 |FFSM7 1 |65 0

071 | 07 |FFSM7 1 85 7 0 ;

071 07 |FFSM7 1 180 0

071 07 |FFSM7 1 INC 0

071 O07 jFFSM7 1 (55 0

071 07 |FFSM7 1 670 0

071 O07 |FFSM7 1 |75 0

071 07 |FFSM7 1 INC 0

071 07 |FFSM7 1 |65 0

071 | O07 |FFSM7 1_|80 O |

071 07 |FFSM7 1 165 0

071 07 jFFSM7 1 165 0

071 07 |FFSM7 1 |75 0

071 07 |FFSM7 1 |NC 1 0

071 O07 |FFSM7 _1 {55 4

071 O07 |FFSM7 1 185 1

071 07 |FFSM7 1 |80 0

072 O07 |FFSM7 2 (75 1

072 07 \|FFSM7 2 175 0

072 07 |FFSM7 2 165 0

072 07 |FFSM7 2 170 0 |

072 07 |FFSM7 2 80 2

072 07 |FFSM7 2 165 0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 7 of 10
C:\Users\AkonteyOO0\Downloads\2015_1_3_VKONTEYE mp3 Student Grade Data 2/23/2016 - 5:27 PM

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

StudentID jLastName FirstName |OffClassiGradel Course |SecitMark|Exam|ConductlLevell C1 C2 | C3 |Absent! Final
a Mise. 072 07 FFSM7 2 65 ft 9
072 O07 'FFSM7 =| 2 175 0
x 072 O07 |FFSM7 28 0
072. (07 |FFSM7 285 | | 0
072 07 |FFSM7 2 70 | _ 0
072 07 FFSM7 2 170 0
072 07 |FFSM7 2 180 7 1
072 07 |FFSM7 2 85 0
072. 07 |[FFSM7 2: '80 _ fo 0 _
072 07 |FFSM7 2 |70 0
072 07 |FFSM7 2 75 0 7
072 07 |FFSM7 2 185 Q am
072 | 07 FFSM7 2 70 | 2 |
074 07 |FESM7 4 (70 0
074 07 |FFSM7 4 8:0 |
074 07 |FFSM7 4 |78 1
074 07 |FFSM7 4 70 j - 1 .
ee. 074 07 |FFSM7 4 \90 _ 4
074 07 FFSM7 4 ‘70 0
074 07 |FFSM7 4 (85 0
074 | 07 |FFSM7 4 _|80 _ 1 .
074 07. |FFSM7 4 |80 0
074 | 07 |FFSM7 4 80 ; : 0 -
074 07 |FFSM7 4 65 0
074. _(07_~=|FFSM7 4 70_ ; 0
074 07 |FFSM7 4 185 0
074 07 |FFSM7 4 '80 ; )
074 07 FFSM7 4 INC 0
074 07 |FFSM7 4 93 _ 7 0
074 07. FFSM7 4 170 0
074 07 |FFSM7 4 185 1 _
074 O07 |FFSM7 4 (92 0
074 07 |FESM7 4 ‘70 ; - Q
074 07 |FFSM7 4 185 1 a
074 07 |FFSM7 4 75 ; 0
074 07 |FFSM7 4 80 | 0
074 07 FFSM7 476 {
074. 07 |FFSM7 4 80. 0
= O74 07 |FFSM7 4 75 0
074 07 .|FFSM7 4 |70 1
= O74 07 |FFSM7 4 98 ee OO

 

 

 

 

 

 

 

 

Page 2 of 10
CA\Users\AkonteyO00\Downloads\2015_1_3_ VKONTEYE mp3

Student Grade Data

2/23/2016 - 5:27 PM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

StudentlID |LastName FirstName |OffClassjGrade| Course |Sec| Mark! Exam|Conduct|Level] C1 C2 | C3 |Absent} Final
081 08 |FFSM8 1 185 0
084 08 |FFSM8 1 75 0
081 08 |FFSM8 1 975 0
081 08 |FFSM8 1 |70 1
081 08 |FFSM8 1 (65 1
081 08 |FFSM8 1 175 0
081 08 |FFSM8 1 175 0
081 08 |FFSM8 1 65 _ 0
081 08 |FFSM8 1 65 0
081 08 |FFSM8& 1 (70 0
081 08 |FFSM8 1 (85 0
081 08 |FFSM8 1 §80 6)
081 08 |FFSM8 1 (75 0
081 08 |FFSM8 1 1:70 4
081 08 |FFSM8 1 155 0 |
081 08 |FFSM8 1 (85 0
081 08 |FFSM8 1 ;65 q
081 08 |FFSM8& 1 475 0
081 08. |FFSM8 1 (70 0
082 08 |FFSM8 2 :65 4
082 08 i|FFSM8 2 175 4
082 08 iFFSM8 2 (85 0
082 08 |FFSM8 2 {80 4
082 08 |FFSM8 2 (65 0
082 08 iFFSM8 2 (85 0
082 08 |FFSM8 2 178 1
082 08 |FFSM8 2 170 0
082 08 |FFSM8 2 70 - 1
082 08 | FFSM8 2 190 0
082 08 jFFSM8 2 185 4
082 08 |FFSM8 2 |70 4
082 08 iFFSM8 2 80 2
082 08 iIFFSM8 2 \75 4
082 08 |FFSM8 2 (75 0
082 08 |FFSM8 2 |70 2
082 08 'FFSM8 2 80 0
082 08 jFFSM8 2 (70 1
082 08 iFFSM8 2 (65 4
082 08 |FFSM8 2 |85 1
083 08 |FFSM8 3 175 0
083 08 FFSM8 3 |80 0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 3 of 10
CAUsers\Akontey000\Downloads\2015_1_3_VKONTEYE mp3

Student Grade Data

2/23/2016 - 5:27 PM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

StudentID |LastName FirstName |OffClass|Grade} Course |Sec}Mark|Exam|ConductlLevell C1 C2 | C3 |Absent! Final
083 08 iFFSM8 | 3 85 - _ 0
083 08 |FFSM8 3 180, 1 '
083. 08 |FFSM8 2380000 4 /
083 08 |FFSM8 3.175 1

F083 08 |FFSM8 390. a at iG
083 08 |FFSM8 3.75 | 0
083 08 |FFSM8 3. 75_ - _ 0 _
083 08 |FFSM8 3 575 Q -
083 08 |FFSM8 3°75 ; a 0 _
083 08 |FFSM8 0 -
083 08 iFFSM8& 0
083 08 |FFSM8 0
083 | 08 FFSM8 ae _ OO
083 08 |FFSM8 0 -
083 08 |FFSM8 4

 

083 08 |FFSM8

i
1
1
i
i

 

083 08 |FFSM8

 

083 08 |FFSM8

 

 

083 08 .FFSM8

 

 

 

 

 

 

 

 

P| co} oo} co] aicoaico!oo}alclai wo!) ooloiloo

 

 

 

 

 

083 | 08 /FFSM8 80

083 | 08 FFSM8 70

083 | 08 |FFSM8 85 |
083 08 |FFSM8 75 -

084 | 08 /FFSM8 98 [99

084 | 08 |FFSM8 4 (85 i -

084 | 08 /FFSM8 4 (80

084 | 08 /FFSM8 4 85

 

 

084 08 |FFSM8

90 80

 

084 08 [FFSM8

 

084 08 |FFSM8

 

084 08 |FFSM8

 

084 08 |FFSM8

 

084 08 |FFSM8

 

084 08 |FFSM8

 

 

 

084 08 |FFSM8

 

084 08. |FFSM8

 

084 08 |FFSM8

 

084 08 |FFSM8

 

 

 

084 08 |FFSM8

 

 

084 08 |FFSM8

 

 

 

 

 

 

 

084 | 08 /FFSM8

AA DS PID BB Dp:
oO
oO

 

<j
on

 

 

 

 

 

DQ OLA CO SPIO S/AS SSSA CG alSlS SaaS:

 

 

Page 4 of 10

 
C:\Users\AkonteyO0O\Downloads\2018 1.3 VKONTEYE mp3 Student Grade Data 2/23/2016 - 5:27 PM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘| StudentiD jLastName FirstName |OffClass]|Grade| Course Sec} Mark| Exam}|Conduct}Levell C1 C2 C3 jAbsent] Final
084 08 |FFSM8 _4 (70 0
084 | 08 FFSM8 4 80 _ _,0
084 08 |FFSM8 4 170 0
084 08 FFSM8 4 198 100 0
084 08 |FFSM8 4 INC
084 08 (FFSM8 4 180 {
084 08 |FFSM8 4 |90 (87 {
084 08 |FFSM8  —s_-4_«s«85 | ; 2
084 08 FFSM8 4 (80 1 :
084 08 FFSM8 4 185 0
084 08 |FFSM8 | 4 (95 (96 0
084 08 |FFSM8 4 92 (83 ; 0
084 08 |FFSM8 4 185 0
087 08 |FFSM8 7 65 | 3
087 | 08 |FFSM8 7 (80 0
087 08 |FFSM8 775 fe) _
087 08 _|FFSM8 7 (55 {
087 08 |FFSM8 | 7 .80_ 0
087 08 |FFSM8 7 |70 )
087 | 08 |FFSM8 7 78. en
087 | 08 |FFSM8 | 7 70 | 0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 5 of 10
CPO ROAEEONE SATB 117

Tuesday, April 16, 2013 Middle School ELA NYS Exam

 

Proctoring Schedule Day 1/Book 4

   

7/18 Page 38 of 52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reading |
Distribution of Teacher's Minutes of

Tuesday, April 19, 2013 Materials Directions Testing Testing Time Frame*

6" Grade General Ed 8:00-8:50 8:50-9:00 90 | 9:00-10:30*

6'" Grade Time and a Half 8:00-8:50 8:50-9:00 135 9:00-1 1:15"

6t Grade Double Time 8:00-8:50 8:50-9:00 180 9:00-12:00*

7" Grade General Ed "8:00-8:50 8:50-9:00 90 9:00-10:30*

7't Grade Time and a Half 8:00-8:50 8:50-9:00 135 9:00-11:15*

7 Grade Double Time 8:00-8:50 8:50-9:00 180 9:00-12:00* —|

,.
8t Grade General Ed 8:00-8:50 8:50-9:00 90 9:00-10:30* i
8°" Grade Time and a Half 8:00-8:50 8:50-9:00 135 9:00-14:15*
| 8 Grade Double Time | 8:00-8:50 | 8:50- 9:00 | 180 | 9:00-12:00% |

 

‘important: This is an APPROXIMATE timetable. Do not start the g

time the clock says! Give students the exact number of minutes

testing time until AFTER directions are read, no matter what

of testing time.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Day 4 ;
6" Grade: Proctoring Scheduie Day 1/Book 1 Tuesday April 16, 2013
[~ Period 1 Period 2 Period 3 Period 4
| 8:00 - 8:45 8:45 - 9:54 9:51 — 10:39 10:39 — 14:27
| 604 Mr.Kennebrew Ms. James Ms. James vis. Arogunidade
| Room 220 Room 220 Room 220 Room 220
|
602 Ms. Adams Ms. Skea Ms.Skea Ms. Skea
L Room 214 Room 214 Room 214 Room 214
| 603 Ms. Willis Ms. Arogundade Mr. Sessa Ms. Adams
Room 218° | Room218 | Room 218 | Room 218
604 Coverage Ms. Reid Ms. Reid Ms. Reid
Room 216 Room 216 Room 216 Room 216
Period 1 Period 2 Period 3 Period 4 Period 5
8:00 — 8:45 8:45 - 9:54 "9:34 - 10:39 10:39- 44:27 | 11:27 ~ 42:45
BED na Licausi Ms. Monday Ms. Thompson Coverage Lunch
Room 211 (607) Room 230 Room 230 Room 230
SPE | Mr. Licausi Ms. Chancey Ms. Chancey Ms. Chancey Coverage -
i ; | Roo 211 (607) | Room 232 Room 232 Room 232 Room 232

 

 

 

 

 

 

 

 
Case 1:17-cv-02876-GBD-RWL Document 64 Filed 10/17/18 Page 39 of 52

7 Grade: Proctoring Schedule Day 1/Book Tue, April 16, 2013

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Period 4 Period 2 Period 3 _ Period 4
8:00 - 8:45 8:45 - 9:51 - 9:54 - 10:39 10:39 - 14:27
701 Mr. Estrin Mr. Amato Mr. Amato Ms. Trotman
Room 210 Roam 210 Room 210 Room 210
702 Mr. Konteye ~| Ms.-Fitzgerald Ms. Fitzgerald Ms. Johnson
Room 207 Room 207 Room 207-- Room 207
703 Mr. Acosta Ms. Christensen Ms. Christensen Ms. Fitzgerald
Room 205 Room 205 Room 205 Room 205
704 Mr. Gargiulo Ms. Johnson Mr.Konteye Mr. Konteye
Room 208 Room 208 Room 208 Room 208
Period 1 Period 2 Period 3 Period 4 Period 5
8:00 - 8:45 8:45 - 9:54 9:51 - 10:39 10:39-14:27 | 11:27 - 12:15
SPED A: Mr. Sessa Ms. Adams Ms. Monday Ms. Thompson Lunch
Room 282 Room 209 Room 209 Room 209
(707)
SPED B: Mr. Sessa Ms. Polanco Ms. Polanco Ms. Polanco Coverage
Room 282 —| Room 211 Room 211 Room 211 Room 2114
(707)

 

 

 

 

 

 

 

8h Grade: Proctoring Schedule Day 1/Book 1 Tue, April 16, 2013

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Period 1 Period 2 Period 3 ; Period 4
8:00 - 8:45 8:45 - 9:51 9:54 - 10:39 10:39 — 11:27
801 Mr, Rodriguez Ms. Crespo Ms. Crespo Ms. Crespo
Room 287 Room 287 Room 287 Room 287
802 Mr. Llewellyn |: Mr. CLewellya~ ~~ ivir: Llewellyn -~ “Ais; Ceballos~ ">
‘Room 289 Room 289 Room 289 Room 289.
803 Ms. Ceballos Mr. Rodriguez Ms. Kubota Mr. Sessa
Room 286 Room 286 Room 286 Room 286
804 Mr. Kitt Ms. Ceballos Mr. Belfer Mr. Belfer
| Room 200 Room 200 Room 200 Room 200
Period 1 Period 2 ~ Period 3 Period 4 Period 5 -
8:00 — 8:45 8:45 - 9:54 9:31 - 10:39 10:39 - 44:27 | 14:27- 12:15
SPED A: | Ms. Thompson Mr. Clasen Coverage Ms. Monday Lunch
Room 284 (807) | Room 284 Room 284 Room 284
SPED B: | Ms. Thompson Mr. Kennebrew Mr. Kennebrew Mr. Kennebrew Coverage
Room 284 (807) | Room 282 Room 282 Room 282
Conflict Ms.Dyson Ms.Dyson
Room Rm 276 Rm 276

 

 

 

 

 

 

 
Case 1:17-cv-02876-GBD-RWL Document 64 Filed 10/17/18° Page 40 of 52

sara Lontef*

7" Grade: Proctoring Schedule Day 3- Friday, April 26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Period 1 Period 2 Period 3 Period 4
8:00 — 8:45 8:45 - 9:51: 9:51 - 10:39 10:39 -11:27
701 Mr. Acosta Ms, Christensen | Ms. Trotman Ms. Trotman
Room 210 Room 210 Room 210 Room 210
702 Mr. Sabb Ms. Fitzgerald Ms. Fitzgerald Ms. Fitzgerald
Room 207 Room 207 Room 207 Room 207
703 Coverage Mr. Amato Mr. Amato — Ms. Johnson
Room 205 Room 205 Room 205 Room 205
704. Mr.Gargiulo Ms. Johnson Mr. Sessa Ms. Christensen
Room 208 Room 208 Room 208 Room 208
Period 1 Period 2 Period 3 Period 4 Period 5
8:00 — 8:45 8:45 — 9:51 9:51 - 10:39 10:39 -11:27 11:27 — 12:15
SPED A: Mr. Clasen Ms. Monday Ms. Monday Ms. Monday Lunch
Room 282 Room 211 Room 211 Foom 214
(707)
SPED B: Mr. Clasen Polanco — Polanco nico Coverage
Room 282 Room 209 Room 209 "209 Room 209
(707)
8t" Grade: Proctoring Schedule Day 3 Friday, April 26" , 2013
Periad 1 Period 2 Period 3 Period 4
8:00 - 8:45 8:45 - 9:54 9:51 — 10:39 10:39 -11:27
801 Ms. Trotman Ms. Crespo Ms. Crespo Ms. Crespo
Room 287 Room 287 Room 287 Room 287
802 Mr. Llewellyn Mr. Llewellyn Mr. Konteye Ms. Ceballos
Room 289 Room 289 Room 289 Room 289
803 Mr. Belfer Mr.Rodriguez Mr.Rodriguez Mr. Belfer
Room 286 Room 286 Room 286 Room 286
804 Mr. Konteye Ms. Kubota Ms. Kubota Mr, Sessa
Room 200 Room 200 Room 200 Room 200
Period 1 Period 2 Period 3 Period 4 Period 5
8:00-8:45 | 8:45-9:51 9:51 - 10:39 10:39 «41:27 | 11:27 - 12:15
SPED A: Ms.Thompson | Ms.Cebalios Mr.Kennebrew | Mr.Kennebrew | Lunch
Room 284 Room 284 Room 284 Room 284
(807)
SPED B: Ms.Thompson | Ms. Cardenas | Ms.Thompson | Ms.Thompson | Ms. Thompson
Room 284 Room 282 Room 282 Room 282 Room 282
(807)
Conflict Ms. Dyson Ms. Dyson
Room Room 276 Room 276

 

 

 

 

 

 

 

 

 

 
Case 1:17-cv-02876-GBD-RWL Document 64 Filed 10/17/18 Page 41 of 52

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“DAY 3
Friday, April 26, 2013 Middle School Math NYS Exam
Proctoring Schedule Day 3
Reading

Friday, April 26 Distribution of Teacher's Minutes of | Testing Time
2013 Materials Directions Testing Frame”

6th Grade General Ed 8:00-8:50 8:50-9:00 90 8:00-10:30*
6 Grade Time and a Half | 8:00-8:50 8:50-9:00 135 9:00-11:15*
64 Grade Double Time 8:00-8:50 8:50-9:00 180 §:00-12:00*
7 Grade General Ed 8:00-8:50 8:50-9:00 90 9:00-10:30*
7 Grade Time and a Half | 8:00-8:50 8:50-9:00 135 9:00-11:15*
7 Grade Double Time 8:00-8:50 8:50-9:00 180 9:00-12:00*
8 Grade General Ed 8:00-8:50 8:50-9:00 90 9:00-10:30*
8th Grade Time and a Half | 8:00-8:50 8:50-9:00 135 9:00-11:15"
8 Grade Double Time 8:00-8:50 8:50-9:00 180 9:00-12:00*

 

 

 

 

‘Important: This is an APPROXIMATE timetable. Do not start the tes: ~time until AFTER directions are
read, no matter what time the clock says! Give students the exact r

ar of minutes of testing time.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Day 3
6!" Grade: Proctoring Schedule Day 3 Friaay, Apr.. 26, 2013
Class Period 1 Period 2 Period 3 Period 4
8:00 — 8:45 8:45 ~ 9:54 9:51 — 10:39 10:39 -11:27
601 Ms. James Ms. Skea Ms.Skea Ms. Skea
Room 220 Room 220 Room 220 Roorn 220
602 Mr. Sessa Ms. Reid Ms, Reid Ms. Reid
Room 214 Room 214 Room 214 Room 214
603 Ms, Skea Ms. Arogundade Coverage Ms. Arogundade
Room 218 Room 218 Room 218 Room 218
604 Ms. Arogundade Ms. James Ms. James Coverage
Room 216 Room 216 Room 216 Room 216
Period 1 Period 2 _ Period 3 Period 4 Period 5
8:00 ~ 8:45 8:45 - 9:54 9:51 - 10:39 10:39 -14:27 | -14:27~ 12:15 -
SPED Mr.Kennebrew | Mr. Konteye Mr. Clasen Mr.Licausi Lunch
A: Room 211 Room 230 Room 230 Room 230
(607)
SPED Mr.Kennebrew | Ms.Chancey Ms.Chancey Ms. Chancey Coverage
B: Room 211 Room 232 Room 232 Room 232 Room 232
(607)

 

 

 

 

 

 

 

 

 
   
 

Page 646 of 712

5,

02876-GB DR bephtQGUime rm Rtariby ed 10/17/1

  

52 Jun 22, 2005

 
    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Department of Subject Class List With Grades Department of — 2:03:59 PM
Education Education
Carmen Fadia, Chaneestine Garnaut Faria, Chancellor
School Name: FREDERICK DOUGLASS ACADEMY
school DBN: 05M499 School Year: 2014 Term ID: 2 MP for Comments: 3
sort By - Teacher, Course/Section
Course: FFS62 /1 . Teacher: MP 3 - VFRENCH KON Department: 5 / LOTE
StudentID © StudentName = FCs Grades Absences
ee MPL | MP2 | Mp3) [| Mp4 | MP5 | MP6 | MP7 | MP8 [| Comments
See eee, 106 70 50 | 70:0 | 65 | to : : ; : 1066/-/-
OO 102 gs 2 78 1 7) 8 4 : : fee
iii: pp 101 92 9 90 =O 90-0 : -/-/-
a, ee: 105 55 27 | 45 24] 45 . 46 1002/1005/1066
_ee6l 6 107 55 15] 65 15] 65 -6 obl-
GS» Aas 109 55 19] 6 124 55°11 : 1066/1005/-
ay cna: 102 | 90 4 | 90 3 | 9 2 | : lol
an niin 129 6 216 0 | 6 2 lol
ay ey 102 55 13 | 55 -17 | 55 42 lel
aie Saat, 106 % 1 18 1 4] 75 4 ole
ep samosas 129 55 22] 65 14] 55 43 : : : | 1008/1066/-
Gey an ssu 45-27 | 45 23 | 45 <9 , 1005/1066/-
Ce 104 84 9 | 80 0 | 8-0 : fol
Pd ee... 105 89 0 | 85 0 | 8s CO : fale
cane Ea 307 45 26 | 45 27 | 45 13 : 1005/1066/-
eee 303 | 45 27 | 45 24| 45 14] | 100s/1066/-
el aE, 106 6 9 | 65 5 | 55 414 : : 1005/1066/-
ua Aan 107 «| 55 19) 55 36] 45 14d | 1005/1066/-
nk, dha, 106 93 0 | 9 0 | 95 <4 J. fee
mr zen 101 5 1 | 7 o0 | 3.0 “lel
mk, «artim 306 45 26] 45 -27] 45 15 : 1005/1006/-
wae i . 104 89 ‘9 | 83 0 F 8s : : bl
Total:-22
Page 646 of 712 Jun 22, 2015

 

: ee < esi “53 a Se ; Oe
Subject Class List With Grades. ©2015 Copyright NYC Department OF Education 2:03:39-PM
Page 647 of 712

 
   

Department of
Education

Carmen Pariia, Chancetior

School Name: FREDERICK DOUGLASS ACADEMY
school DBN: 05M499
sort By - Teacher, Course/Section

School Year: 2014

02876-GBD FM entra i ditatibd!©O 10/4 7/1
Subject Class List With Grades

Term ID: 2

Departm
Education

Carman Faria, Chancellor

    

ent of

f52

Jun 22, 2015

2:03:39 PM

MP for Comments: 3

 

Course: FFSM7 / 1

Teacher: MP 3 - VFRENCH KON

Department: 5 / LOTE

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Student ID StudentName — OFCL Grades Absences |
ee | mpi] Mp2. |) Mp3. | Mp4 | MPS | MP6 | MP7 | MP8 | Comments

aaa od 071 pio | ms 64 | 75 34 “fel
mh oi. 071 Po | 7 0 | 6 (4 blo
ey eis 071 P of #7 0 | 3:0 fle
_ _» ep 071 Poof 3 0 | 2% ‘0 of
ne an 071 Po | 6 0 | 6 0 Alel-
>  <«écuiiee 07] Po | 80 0 | 8 0 “Ife
my. Ee 071 P of 7% 0 | 7-0 pole
iia quae 071 Po | 6:0] 35 0 1066/1005/-
a, en 071 Po | 7 0 | 55 0 1066/-/-
Cee o71 Po | 6 0 | 55 0 “Ife
ht, ne, on P 1 | 80.0 | 8 0 “fn
_ o71 Po | 7-0 | 7 0 fol
ed 071 Po | 7 0 | 6 ‘0 ole
hy hiiiiira~: 07) Po [| 8 4 | 7 0 blo
ci Seem 071 P of 6 o | 6 ‘0 fol
hh ems 071 Po fm 0} 3 4 bf
<<a ees 071 Po} 85 01 75 (0 fl
ye sma, 071 P -o | 70:0 | 2 0 “fol
hm iia, 071 rp io | 7-0 | 70 0 Ll.

Total: 19

Page 647 of 712: dunt 22, 2015

Subject Class List With Grades.

© 2015 Copyright NYC Department Of Education

2:03:39 PM
Page 648 of 712

‘ Ce
Department of
Education

Gasper Kadiia, Chanrcelior

  
  

2876-GBD.BWh ep

Docu
artment

mM

GF

4

Filed 10/17/1

ucation

Subject Class List With Grades

School Name: FREDERICK DOUGLASS ACADEMY

school DBN: 05M499
sort By - Teacher, Course/Section

School Year: 2014

Term ID: 2

  

Department of
Education

Garman Fata, Chancellor

152

Jun 22, 2015

2:03:39 PM

MP for Comments: 3

 

course: FFSM?7 /2

Teacher: MP 3 - VFRENCH KON

Department: 5 / LOTE

 

 

 

StudentID StudentName — OFCL -Grades/ Absences
a oe “MP1. | MP2 | MP3. | Mp4 | MPS | MP6 | MP7 | MP8 | Comments

lh Ey pilin 072 a o | 8& 0 | 8 0 : wn
Ee amen 072 70 0 75 0 82 0 ofefa
aa: Gen 072 2:0 $6 30 | 7 0 bt
> eae o72 «=| 74 0 | 8 0 | 5 0 afel-
Fe ne 072 2.0 | 75 :0 | 75 <0 -/-/-
ee, es 072 6 0 | 70 0 65 0 -/-/-
Ge wee 072 80 0 | 8s 0 (| 8s co L.
iin ee 072 go 0 | 80 0 | 8% oO fol
ain «qe, o2 | 6 1] Pr 14} 0 ol
P| De) 072 65 (9 | 8% 0 | 5 (0 fof
ne. = |=6>?—[, o2 | 65 o | Pp 0 | 55 (0 1066/-/-
a= Ginny 072 | 6-0 | 75 0 | 6 0 1066/-/-
a dn 072 6 055 1455 4 1066/-/-
mm iii 072 mo | 80 0 | 5 0 bf
Gee Ge 072 6.01 Po 155 (0 1066/-/-
> guia 072 73 1 [| 85 0 | 8 0 wll
> we 072 6 1465 0 | 55 1 1066/-/-
a tees 072 80 o | 80-0 | 80 0 ble
aoe |= 072 6 14] F 2/455 0 fol
QE: 06a 072 NC 3 o | 45 0 1066/1005/-
ge «annie 072 m 0 | 02 | 6 ‘0 dhe?
E>. iii, 072 6 016 09 | 55 (9 -/1066/-
ne» aie 072 80-0 | 75 .0 | 80 .0 fof

 

 

 

 

 

 

 

 

 

 

=
2

>
=
nN
~

 

Page 648 of 712 Ss
Subject Class List. With Grades.

_ ©2015 Copyright NYC Department Of Education

Jun 22, 2015
2:03:39 PM
_ Page 649 of 712

 
   

32

Jun 22,2018

502876- GBR WE epartnon GFE ication °C 10/4 7/4)

 

 

Department of Subject Class List With Grades Department of 2205-39 PM
Education Education -
Cannan Gadia, Chaiceliay Camar Parad, Ghagcevor

school Name: FREDERICK DOUGLASS ACADEMY

school DBN: 05M499 School Year:.2014 Term ID: 2 MP for Comments: 3

5

Sort By - Teacher, Course/Section

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

course: FFSM7 / 3 Teacher: MP 3 - VFRENCH KON Department: 5 / LOTE
StudentID StudentName isis ~~ Grades / Absences es
2 Oo es ~ tompi [mp2 [ops | Mpa | ops | mee | mp7] Mp8 | Comments
ome nay 073 2 017 1 1 7-0 ls
Ge, ee. 073 80 0 | 8 0 | 80-0 fl
@iitlj’jae “aul 073 7 0 | 8% 0 | 2 0 wll
iii enn 073 2 090 | ws i2 | os 2 whl
>» cn 073 ge 0 | 8 70 | 8 oO fhe
a, enn 073 7.0 | 8 0 | 65 -0 whole
hy Mma 073 8 1 | 85 1 | as 2 ele
ae ee 073 87 0 | 90 (0 | 80 0 “hole
Gt anu 073 | 80 o | 8 0 | 8 0 “b-l-
> nee 073 2 0 | 8:0 1 5 4 “ele
olay eae, - 073 92 0 | 8 0 | 75 4 fle
Gite, aioe 073 «| 70:0 | 7 0 | 6 0 bn
ain» 073 7 9 | 7 1 | 7 0 le
Ge ie 073 70-1 | 80 0 | 65 34 lol
ie eae, 073 7 2 | 80 0 | 7 2 the
Git canes 073 6 3 | 0 4 | 55:2 1066/1005/-
ee o73 | Nc 3 | 80:0 | 75 0 lol
ai euanaine 073 7 0 | 0 0 | 55 24 1066/1005/-
hy aa 073 7% 0 | 8:0 | 7 0 bf.
= waa, 073 wm 9 | 8% o | 6 4 lef
ae 073 3 0 | 8 0 | 7:0 belo
a. San 073, | 90 0 | 9 0 | 8 0 bl-
> aniitins 073 7m 1 | 7 oO | 55 -0 1066/1005/-

 

han 22, 2015
2:03:39 PM

Page 649 of 712

Subject Class List With Grades 2015 Copyright NYC Departinent Of Education - a
 

Page 650 of 712

 
 

Department of
Education
Garner Fadia, Chancelior

school Name: FREDERICK DOUGLASS ACADEMY
Schoo! DBN; 05M499
sort By - Teacher, Course/Section

102876-G B OR bop eRe Rdaiblled 10/1 7/1

Subject Class List With Grades

School Year: 2014

Term LD: 2

  

Department of

Education
Caron Faritia, Chancellor

32

Jui 22, 2015

2:03:39 PM

MP for Comments: 3

 

course: FFSM7/4

Teacher: MP 3 - VFRENCH KON

Department: 5 / LOTE

 

 

 

 

Student ID Student Name ee ae ‘OFCL S Grades/ Absences. es
HO — Pompi | Mp2 | MP3. | Mp4 | MP5 | MP6 | MP7 | MP8 |. Comments

a, De eg 074 82 1 | 8 09 | 75 (0 he
[2 sees 074 | 89 0 | 85 0 | 85 ‘0 bf.
eae cuaiEE 074 7% 1 | 80 0 | 80 -0 hh.
_ Erp has 074 9 0 | 85 0 | 80 Oo bbe
a. aes: 074 7% -0 | 7 1 | 65 -0 1066/-/-
a eal Ee 074 85:0 | 8 10 | 90 -0 fel
ei, Pm 074 87 1 | 8 0 | 75-0 “ble
Ea, ie» 074 72 °3 | 80-0 | 80 0 obole
2, TI: 074 3 'o | 8 0 | 8% 0 fol
ie, Hee, 074 83 0 | 8 0 | 85 0 olol-
in. 074 82-0 | 80 0 80 1 lols
eee 074 93 0 | 9 0 | 20 be
ae om =| 85 0 | 8 0 | 80-0 bf.
oa, 074 | 88 0 | 80-0 | 80 20 Se
ad 074 1% 0 | 0 0 | 7 0 fle
Sg 074 7 1 | 80 0 | 80 <0 ole
as 074 NC 1 0 | 45 4 1066/1005/-
i, 074 7 1480.0 | 7-0 “ole
aie 074 7 0 | 70 0 | 6 (0 lobe
ee 074 94 9 | 90-0 | 90 0 ole
Gy Gini 074 9% 0 | 98 0 | 90-0 A
ey, Eine 074 90 09 | 99:0 | 90 4 fel
ty ae 074 2 0 | 0m 0} 65 4 bl
Saweees es: 074 9 0 | 9 :1 | 90 114 -/-/-
Fe] a o7m4 | 88 0 | 88 0 | 85 20 H1-
mR =€=66—he 074 8 0 | 8% 0 | 80 0 fle
yy ies o74 | 91 0 [| 88 0 | 85 0 ble
queue Gee 074 93 90 | 9 0 | 8 oO fet

 

 

 

 

 

 

 

 

 

 

Total: 28

 

Page 650 of 712
Subject Class List With Grades

* © 2015 Copyright NYC Depatment OF Education

Jun22, 2015
2:03:39 PM
Page 651 of 712

   

2876-GBD RW hep AGUNEPE Maer 10/17/14

Jun 22,2015

 

 

 

 

 

 

 

Department o Subject Class List With Grades n 2:03:39 PM
Education Education
Caner Fadia, Chancelin Gavrent Mania, Cranceiar
school Name: FREDERICK DOUGLASS ACADEMY :
School DBN: 05M499 School Year: 2014 Term ID: 2 MP for Comments: 3
sort By - Teacher, Course/Section
course: FFSM8 / t Teacher: MP 3 - VFRENCH KON Department: § / LOTE
StudentID StudentName  OFCL Grades) Absences
: me | MP1 | MP2 | MP3. | MP4 | MPS | MP6 "MP7 | MP8. Comments
081 0 75-4 75.4 : : : -/-/-
081 80 0 | 8 0 | 75 0 -/-f-
081 HM -0 | 6 0 |] 65 ‘4 -/-f-
081 80 0 | 8 0 | 8% 0 lel
081 6 2 | 70.0 | 65 -4 “fon
081 8% 0 | 8 0 | 7-1 -/--
081 6 2) 65 3 | 35 4 1066/1005/-
081 7 21 175 0 | 7 0 le
081 7m 0 | 7 0 | 65 -0 ol-l-
081 65 2 | 0 :0.| 6 72 ele
081 8 1 | 8 0 | 5 4 ole
os) | 6 0 | 55-0 | 65 1 be
081 65 53 75 3 65 (7 -/-f-
081 65 3 | wm 1 | 0:2 -/ofo
081 4-0 | 7 :3 4} 70 0 -/-/-
081 m7 0 | 0m 145 4 bbe
081 7” 0 | 7:0 | 6 4 bel
081 65 1 | 65 3 | 6-0 ob
081 65 50 65-0 65 °0 opel
081 83 090 | 9% 0 | 65 0 -/nle
081 82 0 7] 8 0 | 75 (0 ll
081 7% 0 | 8 6 | % 4 lf
081 mM 0 | 85 -0 70 0 fof
081 7-1 475 3 | 65 7 lel

 

 

 

 

 

 

 

 

 

 

 

 

Page 651 of 712.
Subject Class List. With Grades:

Jun 22,2015

© 2015 Copyright NYC Departinent Of Education 3-03-30 PM
Page 652 of 712

   
         

r 52 Jun 22, 2015

2876-GBD AW hep itl GPERigatiod OO 10/4 7/2

 

Department of Subject Class List With Grades Department of 2:03:59 PM
Education Education
Carmen Faria, Ghancelior Cannon Faria, Chancellor

School Name: FREDERICK DOUGLASS ACADEMY

school DBN: 05M499 School Year: 2014 Term ID: 2 MP for Comments: 3

sort By - Teacher, Course/Section

 

 

 

 

Course: FFSME8 / 2 : Teacher; MP 3 - VFRENCH KON Department: 5 / LOTE
StudentID StudentName = ss si—i(iti‘iC Grades Absences :
: S ae dP ompi | Mp2° | MP3 MP4. ‘MP5 | MP6 | MP7 | MP8 Comments

082 65:0 80 50 75 20 : : “bol
082 | 65 ‘0 | 65 0 65 0 1066/-/-
082 55 10} 45 11] 55 9 1005/1066/-
082 m 0 | 6 0 | 6 5 1066/-/-
082 70 1 | 80 .2 | 65 .2 lef
os2 | 65 0 | 6 5 | 55 -8 1066/1005/-
082 mo f 6 of 6 4 1066/-/-
082 7 0 f 9% 1 16 7 1066/1005/-
082 45 11/1 45 12] 45 8 1066/1005/-
082 7m 0 | 8% °3 | 75 4 fol
os2 | 65 0 | 6 3°] 6 2 wlole
082 65 1 | 6 0 | 6 <0 fol
082 50 | 55 4 | 55 4 1005/1066/-
082 6 1 | 65 -4 | 7 94 -h/
082 7 0 | 6 (0 | 55 1 1005/1 066/-
082 7m o | 5 0 | 65 0 ob
082 7 .0 80 0 | 75 2 “lle
082 85 0 | 90 1 | 85 0 l-f-
082 14.2 70.3 65 °3 “i-l-
082 80-0 | 75 0 | 70°41 ofl
082 55 0 | 65 (0 | 55 93 1005/1066/-
082 7% 2 65 2 65 32 -/-]-
082 1-0 | 8 .1 | 75 0 lel
os2 | 55 0 | 6 2 4 65 2 1066/-/-

 

 

 

 

 

 

 

 

 

 

 

Total: 24

 

Page.652 of 712
Subject Class List With Grades

Jun 22,2015

© 2015 Copyright NYC Depatiment Of Education —
ae & : : 2:03:39 PM
Page 653 of 712

 
   

102876- GBR. POUREA Baafed 20/17/2 52 spa

i

 

 

 

 

 

 

 

 

 

Department of Subject Class List With Grades Department of 2:03:39 PM
Education . Education .
Cannon Petia, Charieelior Carman Paritia, Chanoetor
School Name: FREDERICK DOUGLASS ACADEMY
Schoo] DBN: 05M499 School Year: 2014 Term 1D: 2 MP for Comments: 3
Sort By - Teacher, Course/Section
Course: FFSM8 / 3 Teacher: MP 3 - VFRENCH KON Department: § / LOTE
ae - a ep MPI | MP2) | MP3. | Mp4 | MP5 | MP6 | MP7 | MP8 | Comments
083 5 0 | 8:0 |] 6 4 : : 1066/-/-
083 7 0 | mio | os 4 belo
083 so -o | 88:0 | 80 4 bole
083 7% 018 1] 7-1 fol
083 so o | 8 1 | 6 -o f-
083 7 0 | 7-2 | 70:2 ble
083 6 0] 6 2165 4 lel
083 65 0 | 65 0 | 6 2 1066/1005/-
083 3 2417 3 | 65 2 fol
083 7 9 | 7:1 | 7-2 l-
03 | 65 0 | 65 1 | 65 0 all>
083 100 0 | 1000 | 98 ‘0 bl-
083 6 0 | 70 1 4 6s 3 bole
083 7-1 | 50 | 7-0 hl:
083 7:0 | 7% (0 | 7-0 fol
083 6 0 | 7 0 | 6 (0 fle
083 85:0 | 88 .0 | 90-4 hl
083 80 0 [| 86:0 | 75-0 fle
083 7 0 | 6 (5 | 7 20 fle
083 7 247 216 2 1066/-/-
083 so | 9 0 | 90 4 bln

 

 

 

 

 

 

 

 

 

 

 

Total: 21

 

“Page 653. of F12
Subject Class. List With Grades

dun 22,2015

© 2015 Copyright NYC Department Of Education onaeo PAL
Page 654 of 712

   
           

 

 

 

 

 

ee 2876-GBD RW, pecuingset 94 tip led 10/17/1 oe 52 Jun 22, 2015
Department o Subject Class List With Grades Department of 2:03:39 PM
Education. Education
Garner fasha, Caareeler Carmen Pariia, Ghancetex
school Name: FREDERICK DOUGLASS ACADEMY
school DBN: 05M499 | School Year: 2014 Term ID: 2 MP for Comments: 3
Sort By - Teacher, Course/Section
course: FFSM8 / 4 Teacher: MP 3 - VFRENCH KON Department: 5 / LOTE
StudentID  StudentName == ss Grades Absences
eee Topi Mp2 | MP3) | Mpa | Mp5 | MPo | MP7 | MP8 | Comments
084 86° 0 80 4 85 0 : : : -/-f-
asd 92:0 | 92 0 | 90-0 bl
084 98 29 100 - 0 90 = 0 o/a/
084 82 50 80 0 70 60 hele
034 f-75 :0 | 80 0 | 75 2 -l-f-
oss «| 82 9 | 88 0 | 85 1 be
084 7m 9 | 7 1] 7 2 fle
084 7 0 | 7 oO | 65 2 I.
084 7 0 | 2 2 | 65 0 fel
084 mo | 8 4 4 75-1 fle
os } 9 0 | 9-0 | 8% ‘0 Ife
os | 92 0 | 98-0 | 85-0 “bf.
oa =| 2 0 | 90 2 | 80 <0 sels
084 82 9 | 8% 0 | 75 (0 “Le
oa | 82 4 | 80 1 | 80 2 ol-l-
084 90 09 | 1000 | 90 4 “ole
084 74-0 75 20 65 1 -/-]-
084 80-0 80 4 8-0 -/-f-
084 6 2 155 6 | 55 7 1008/1066/-
084 83 o | 9 0 | 8% 2 ole
084 82 o | 8 0 | 85 1 l-
04 94 9 £ 95:0 | 90 0 He
084 s2 o | 8% 2 485 4 fel
084 95-0 | 98:0 | 95 0 wlofe
os 6| 82 0 | 0 0 | 8s 4 olol-
os¢ | 70 0 | 7 0 | 70 2 At-l-
084 ss -o | 90-0 | 80 0 bf
084 6 2465 3 | 6 0 te
os4 | 82 0 | 85 1 | 80 2 sholn
084 so | 8 0 | 5 3 ble

 

 

 

 

 

 

 

 

 

 

 

 

Total; 30

 

 

Page 634-af 7122. SEES
Subject Class List With Grades

 

“han 22, 2015

©2015 Copyright NYC Depariment Of Education. : 9:93:30 PM
 

 

 
 
